         Case 1:18-cv-07499-RA-JLC Document 96 Filed 05/18/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 5-18-20


CHRISTINE PEDDY,

                           Plaintiff,
                                                           No. 18-CV-7499 (RA)
                      v.
                                                                  ORDER
L’OREAL USA Inc.,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court will hold oral argument on Defendant’s motion for summary judgment on June

17, 2020 at 2 PM via videoconference. The Court will send the parties logistical information

about the videoconferencing technology closer to the date of the argument.

SO ORDERED.

Dated:    May 18, 2020
          New York, New York

                                               Ronnie Abrams
                                               United States District Judge
